       Case 2:18-cv-00158 Document 174 Filed on 03/08/21 in TXSD Page 1 of 2
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                              March 08, 2021
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS                       Nathan Ochsner, Clerk

                         CORPUS CHRISTI DIVISION

FRED G. MARTINEZ,                          §
                                           §
          Plaintiff,                       §
VS.                                        §   CIVIL NO. 2:18-CV-158
                                           §
NUECES COUNTY, et al,                      §
                                           §
          Defendants.                      §




                                       ORDER



        The Court is in receipt of the Memorandum and Recommendation (“M&R”) to
deny Plaintiff Fred G. Martinez (“Martinez”) Motions for Default Judgment. Dkt.
No. 145. The Court is also in receipt of Martinez’s objections to the M&R. Dkt. No.
158.
        Martinez moved for default judgment because he claimed Defendants had
filed their answer one day after the deadline set by the Court. Dkt. No. 112, 131,
132, 140, 144. The Magistrate Judge determined that the answer was timely
because it was filed within 45 days of Defendants’ receipt of the service of the
summons and amended complaint. Dkt. No. 145.
        The Court reviews objected-to portions of a Magistrate Judge’s proposed

findings and recommendations de novo. 28 U.S.C. § 636(b)(1). But if the objections
are frivolous, conclusive or general in nature the court need not conduct a de novo
review. Battle v. United States Parole Comm’n, 834 F.2d 419 (5th Cir. 1987).
        Martinez’s objections are legally and factually irrelevant to the issue in the
M&R and the Court OVERRULES Martinez’s objections as frivolous. See id.




1/2
      Case 2:18-cv-00158 Document 174 Filed on 03/08/21 in TXSD Page 2 of 2




       After review of the briefing, record and relevant law, the Court ADOPTS the
M&R in its entirety and hereby DENIES Martinez’s motions for default judgment,
Dkt. Nos. 112, 131, 132, 140, 144.




       SIGNED this 8th day of March, 2021.


                                         ___________________________________
                                         Hilda Tagle
                                         Senior United States District Judge




2/2
